                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

AARON N. WEBB,                    )
                                  )
           Plaintiff,             )
                                  )
     v.                           )                        CV 119-057
                                  )
DEPARTMENT OF CORRECTIONS         )
COMMISSIONER; DR. ALSTON; DR.     )
SURAJ; UNIT MANAGER HARRISON; and )
WARDEN PHILBEN,                   )
                                  )
           Defendants.            )


           MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, an inmate at Augusta State Medical Prison (“ASMP”) in Grovetown, Georgia,

seeks to proceed in forma pauperis (“IFP”) in this action filed pursuant to 42 U.S.C. § 1983.

(Doc. no. 1.) For the reasons set forth below, the Court REPORTS and RECOMMENDS

Plaintiff’s request to proceed IFP be DENIED, (doc. no. 2), and this action be DISMISSED

without prejudice.

I.     BACKGROUND

       A prisoner attempting to proceed IFP in a civil action in federal court must comply with

the mandates of the Prison Litigation Reform Act (“PLRA”), Pub. L. No. 104-134,

§§ 801-810, 110 Stat. 1321 (1996). 28 U.S.C. § 1915(g) of the PLRA provides:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or
       appeal in a court of the United States that was dismissed on the grounds that it is
       frivolous, malicious, or fails to state a claim upon which relief may be granted,
       unless the prisoner is under imminent danger of serious physical injury.

       “This provision of the PLRA, commonly known as the three strikes provision, requires

frequent filer prisoners to prepay the entire filing fee before federal courts may consider their

lawsuits and appeals.” Rivera v. Allin, 144 F.3d 719, 723 (11th Cir. 1998) (internal citations

omitted), abrogated on other grounds by Jones v. Bock, 549 U.S. 199 (2007). The Eleventh

Circuit has upheld the constitutionality of § 1915(g) because it does not violate an inmate’s

right to access the courts, the doctrine of separation of powers, an inmate’s right to due process

of law, or an inmate’s right to equal protection. Id. at 721-27.

II.    DISCUSSION

       A.      The Complaint Should Be Dismissed Because Plaintiff Has Three Strikes
               Under § 1915(g) and Does Not Qualify for the Imminent Danger Exception,
               and Therefore He Cannot Proceed IFP

       A review of Plaintiff’s history of filings reveals he has brought at least three cases that

were dismissed as frivolous or for failure to state a claim and count as strikes: (1) Webb v.

Brown, CV 115-032 (S.D. Ga. May 11, 2015) (dismissing for failure to state a claim); (2)

Webb v. Warden, NO. 4:18-CV-0059-HLM-WEJ (N.D. Ga. April 24, 2018) (dismissing

without prejudice for failure to disclose litigation history)1; and (3) Webb v. Allen, CV 618-

028 (S.D. Ga. May 7, 2018) (dismissing without prejudice for failure to disclose litigation

history); see also Webb v. Warden, NO. 4:18-CV-0131-HLM-WEJ (N.D. Ga. June 29, 2018)

(dismissing for three strikes under § 1915(g)). Because Plaintiff has at least three strikes, he



       1
        Lying under penalty of perjury about existence of prior lawsuits is an abuse of the judicial
process and qualifies as a strike under § 1915(g). Rivera, 144 F.3d at 731.
                                                 2
cannot proceed IFP unless he can demonstrate he qualifies for the “imminent danger of serious

physical injury” exception to § 1915(g). Mitchell v. Nobles, 873 F.3d 869, 873 (11th Cir.

2017).

         In order to come within the imminent danger exception, a prisoner must be in imminent

danger at the time he files suit in district court, not at the time of the alleged incident that serves

as the basis for the complaint. Medberry v. Butler, 185 F.3d 1189, 1193 (11th Cir. 1999).

Plaintiff alleges Defendants are not allowing Plaintiff, who is wheelchair bound, one hour of

recreation time because of an order by his doctor. (Doc. no. 1, pp. 3-5.) None of the allegations

in the complaint plausibly establish Plaintiff was in any imminent danger when he signed his

complaint on March 20, 2019. (Id. at 6.) Accordingly, Plaintiff fails to demonstrate he should

be excused from paying the full filing fee under the “imminent danger” exception to

§ 1915(g)’s three strike rule.

         C.     The Complaint Should Also Be Dismissed Because Plaintiff Failed to
                Disclose His Prior Cases and His Acquiring Three Strikes under the PLRA

         The form complaint Plaintiff used to commence this case, “Form to be Used by

Prisoners In Filing a Complaint Under the Civil Rights Act, 42 U.S.C. § 1983,” requires that

prisoner plaintiffs disclose: (1) whether they have brought other state or federal lawsuits while

incarcerated, (2) whether they were allowed to proceed IFP in any such federal lawsuits, and

(3) whether any such federal suit was dismissed on the ground that it was frivolous, malicious,

or failed to state a claim. (Doc. no. 1, pp. 1-3.) Under the questions concerning whether a

prisoner plaintiff has brought any lawsuits dealing with the same facts or facts other than those

involved in this action, the prisoner plaintiff who has brought any such lawsuits is specifically

                                                  3
instructed to describe each lawsuit, and if there is more than one such lawsuit, the additional

lawsuits must be described on another piece of paper. (Id. at 1-2.)

          Plaintiff disclosed four cases in the section concerning lawsuits brought while

incarcerated and dealing with facts different than the current case. (Id. at 1-3.) However, the

Court is aware of at least two other cases Plaintiff filed which he failed to disclose: (1) Webb

v. Brown, CV 115-032 (S.D. Ga. May 11, 2015); and (2) Webb v. Allen, CV 618-028 (S.D.

Ga. May 7, 2018). As noted above, Plaintiff filed at least three prior IFP cases that were

dismissed either for failure to state a claim or for abuse of the judicial process for lying about

prior filing history, which amounts to three strikes under § 1915(g). Plaintiff’s answers about

filing other federal lawsuits in this case is also blatantly dishonest, and therefore, even if

Plaintiff were permitted to proceed IFP, the case should be dismissed without prejudice as a

sanction for the dishonesty.

          The Eleventh Circuit has approved of dismissing a case based on dishonesty in a

complaint. In Rivera, the Court of Appeals reviewed a prisoner plaintiff’s filing history for

the purpose of determining whether prior cases counted as “strikes” under the PLRA and

stated:

          The district court’s dismissal without prejudice in Parker is equally, if not more,
          strike-worthy. In that case, the court found that Rivera had lied under penalty
          of perjury about the existence of a prior lawsuit, Arocho. As a sanction, the
          court dismissed the action without prejudice, finding that Rivera “abuse[d] the
          judicial process[.]”

Rivera, 144 F.3d at 731; see also Sears v. Haas, 509 F. App’x 935, 936 (11th Cir. 2013) (per

curiam) (affirming dismissal of complaint where prisoner plaintiff failed to accurately disclose

previous litigation); Redmon v. Lake Cty. Sheriff’s Office, 414 F. App’x 221, 223, 226 (11th
                                             4
Cir. 2011) (per curiam) (affirming dismissal, after directing service of process, of amended

complaint raising claims that included denial of proper medical care and cruel and unusual

punishment for placement in a “restraint chair” and thirty-seven days of solitary confinement

upon discovering prisoner plaintiff failed to disclose one prior federal lawsuit); Young v. Sec’y

Fla. for Dep’t of Corr., 380 F. App’x 939, 940-41 (11th Cir. 2010) (per curiam) (affirming

dismissal of third amended complaint based on a plaintiff’s failure to disclose prior cases on

the court’s complaint form); Alexander v. Salvador, No. 5:12cv15, 2012 WL 1538368 (N.D.

Fla. Mar. 21, 2012) (dismissing case alleging deliberate indifference to serious medical needs

where plaintiff failed to disclose new case commenced in interim between filing original

complaint and second amended complaint), adopted by Alexander v. Salvador, No. 5:12cv15,

2012 WL 1538336 (N.D. Fla. May 2, 2012).

       The practice of dismissing a case as a sanction for providing false information about

prior filing history is also well established in the Southern District of Georgia. See, e.g., Brown

v. Wright, CV 111-044 (S.D. Ga. June 17, 2011); Hood v. Tompkins, CV 605-094 (S.D. Ga.

Oct. 31, 2005), aff’d, 197 F. App’x 818 (11th Cir. 2006).

III.       CONCLUSION

       In sum, Plaintiff has accumulated at least three strikes and cannot satisfy the “imminent

danger” exception of § 1915(g). Thus, he fails to demonstrate that he should be excused from

paying the full filing fee. Furthermore, even if Plaintiff were allowed to proceed IFP, the

complaint should be dismissed because he has abused the judicial process by providing

dishonest information about his filing history.         Therefore, the Court REPORTS and

RECOMMENDS Plaintiff’s request to proceed IFP be DENIED, (doc. no. 2), and this action
                                        5
be DISMISSED without prejudice. If Plaintiff wishes to proceed with the claims raised in

this case, he should be required to initiate a new lawsuit, which would require submission of a

new complaint. Dupree v. Palmer, 284 F.3d 1234, 1236 (11th Cir. 2002).

       SO REPORTED and RECOMMENDED this 3rd day of May, 2019, at Augusta,

Georgia.




                                              6
